DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 9/28/21 is acknowledged.  The traversal is on the ground(s) that the search can be performed without placing an undue burden on the Examiner since the method in claim 25 is similar to the process in claim 1 and that filing a divisional would place an undue burden on the applicant.  This is not found persuasive because as seen by the different classifications of the different groups (as set forth in the previous restriction requirement), the examiner would have an undue burden on examining the multiple different groups based on their different searches and their divergent subject matter.  For example, claim 1 is specifically drawn to a device with a septal electrode and motion sensor which are searched in multiple different areas when compared to claim 25 drawn to a general AV pacing device and determining parameters for the pacemaker.
The requirement is still deemed proper and is therefore made FINAL.
The examiner called the attorney, Matthew Goeden, on 12/1/21 to elect a species since the response did not address the election of species.  The attorney chose embodiment 1, claims 9-11.
Claims 12-14 and 17-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/21.
Claim Objections
Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 3 and 6, “to be implanted” is vague and sounds like a method step.  Apparatus claims cannot claim connection to the body.  It is suggested to use “configured to be implanted”.  In lines 7 and 11, “cardiac therapy” is vague since it is used in line 4.  It is unclear if all three uses of cardiac therapy are the same or different.  If they are the same, then “the cardiac therapy” should be used in lines 7 and 11.  If they are different, then a modifier should be used such as “a first” and “a second” or “an atrial” and “a ventricular” cardiac therapy.  Similarly, in line 12, “electrical activity” is vague since tit is used in lines 5 and 8 and it is unclear which electrical activity is being discussed in line 12, the atrial or ventricular.  In line 12, “mechanical activity” is vague as it is used in line 9 also.  In line 16, “a pacing pulse” is vague as line 11 calls it “cardiac therapy”.  It is unclear if the pacing pulse is the same as the cardiac therapy or 
In claim 2, both occurrences of “cardiac therapy” are vague since they have been previously recited in claim 1.
In claims 3 and 9, “electrical activity” and “mechanical activity” are vague.
In claim 8, both occurrences of “cardiac therapy” and both occurrences of “electrical activity” are vague.
In claim 10, the claim is vague as it is unclear what element is determining the interval is unacceptable or not.
In claim 15, “cardiac therapy” is vague.  In addition, the claim is vague and incomplete for not stating what element is performing the shortening.
In claim 16, “cardiac therapy” and “electrical activity” are vague.  In addition, the claim is vague and incomplete for not stating an element to perform the functions listed in the claim.  In the last two lines, the claim is incomplete for not setting forth elements for the AV interval being determined “based on…” the electrode apparatus and external electrodes.  In order for the determination to be based on these elements, the elements must first be set forth.  It is unclear what elements and functions the claim is positively reciting and claiming.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (2020/0338356) in view of Cho et al (2016/0023000).  Anderson discloses the use of a leadless pacing device with septal needle electrode for ventricular pacing and sensing (e.g. figures 1 and 2, element 11, in His bundle, etc.) with atrial electrode for pacing and sensing (e.g. figures 2, 10, element(s) 12/13, etc.) having a housing with controller/processor to process the sensed signals (e.g. abstract, paras. 11, 13, etc.) and necessarily has a pulse generator/therapy delivery circuit as it delivers pacing pulses (e.g. paras. 13, 32, etc.) based on an AV interval (e.g. figure 14, para. 103, etc.).  Anderson further discloses that based on the sensed events that the AV interval is adjusted (e.g. figure 16, etc.) but does not specifically disclose how this is done with an interval.  Anderson does not disclose a motion detector to detect heart mechanical activity and determining an electromechanical interval based on the electrical/mechanical activity to adjust the AV.  Cho teaches to use a motion sensor to detect atrial activity and to measure an electromechanical heart interval to adjust the AV interval, as the sensor provides a substitute sensor/confirmation of electrical activity and to modify the AV interval based on the sensed interval to better pace the heart (e.g. paras. 31, 34, 41, 65, 72, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Anderson, with the use a motion sensor to detect atrial activity and to measure an electromechanical heart interval to adjust the AV interval, as taught by Cho, since it would provide the predictable results of a sensor that’s provided as a substitute sensor/confirmation of electrical activity and to modify the AV interval based on the sensed interval to better pace the heart.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al in view of Cho et al (“modified Anderson”), in view of Sheldon et al (2016/0129262).  Modified Anderson discloses the claimed invention except for the determining an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval.  Sheldon teaches determining an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval (e.g. paras. 31, 38, 56-58, 76, etc.) to better sense the atrial events to adjust the therapy to meet the patient’s needs.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by modified Anderson, with determining an atrial activation to contraction interval based on electrical activity indicating intrinsic atrial activation from the atrial electrode and mechanical activity indicating atrial contraction using the motion detector to determine the AV pacing interval, as taught by Sheldon, since it would provide the predictable results of better sensing of the atrial events to improve the therapy to meet the patient’s needs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        12/4/21